DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/22 has been entered.
 
Election/Restrictions and Claim Status
Applicants’ arguments and affidavit filed 4/7/22 are acknowledged. 
Previously, Group 1 and the species of HCl salt of EP67 were elected.
	Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution. As recognized by applicant, claims 2 and 4 are drawn to non-elected species. Although the elected species does not include a conjugate as in claims 8-9 and 23-24, such claims have been included in the instant examination in order to advance prosecution.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/20.
Claims 2 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/20.
Claims 1, 3, 5-9 and 20-25 are being examined

Priority
This application is a 371 of PCT/US2018/037119 06/12/2018 which claims benefit of 62/518,335 06/12/2017.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-9 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson (US 2015/0297668) in view of Francois et al. (US 2011/0092446; ‘Francois’ as cited with IDS) in view of Maione (US 2011/0190214).
Sanderson teach EP67, YSFKDMP(MeL)aR (SEQ ID NO:4), (uppercase letters designate the L stereoisomeric form and lower case the D stereoisomeric form of the amino acids; (MeL) corresponds to N-methyl leucine) (section 0066) and Sanderson uses the peptide in examples 1-5 and teach administering in claim 25. Sanderson teach the peptide as a C5a analog (title and section 0034) that acts via the C5a receptor (sections 0149-0150). Sanderson teach a composition comprising the peptide and mentions buffers and hydrochloric acid (sections 0099-0100). Sanderson teach conjugation of the peptide to antigens and epitopes (sections 0011 and 0041). Sanderson teach dosage forms of the composition (sections 0101 and 0108). Sanderson teach a role in modulation of the immune response (sections 0006, 0040 and 0042).
Sanderson does not teach in a specific example the hydrochloride salt form of EP67 nor does Sanderson disclose a kit.
Francois teach compounds that that inhibit the C5a receptor and recites specific peptides including SEQ ID NO: 34 (section 0280 and Table 2). Francois teach that the peptides can be provided as a pharmaceutically acceptable salt such as hydrochloride (section 0342). Francois teach kits comprising the active agent that contain multiple fixed doses (section 0336).
 Maione teach that salts of peptide have been found to have excellent properties in stability and solubility and lack of impurities which are advantageous for therapeutic compositions (abstract). Maione specifically teach that 16 salts were evaluated and the hydrochloride salt was identified as particularly advantageous (sections 0076-0077, examples 3-5 specifically page 9). Maione teach the hydrochloride salt form of the peptide (claims 3, 6 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Sanderson because Sanderson specifically suggests composition comprising the peptide and mentions buffers and hydrochloric acid (sections 0099-0100). Since Francois teach that C5a based peptides can be provided as a pharmaceutically acceptable salt such as hydrochloride (section 0342) and Maione teach that salts of peptide have been found to have excellent properties in stability and solubility and lack of impurities which are advantageous for therapeutic compositions (abstract) one would have been motivated to make the specific hydrochloride form. Further, since Sanderson teach conjugation of the peptide to antigens and epitopes (sections 0011 and 0041) one would have been motivated to do such. Since Francois teach kits (section 0336) one would have been motivated to make kits for ease of use. One would have had a reasonable expectation of success since the components and methods of making (sections 0040, 0076 and 0132 of Sanderson and examples of Maione) were known.
In relation to the peptide as recited in claims 1 and 3, Sanderson teach EP67, YSFKDMP(MeL)aR (SEQ ID NO:4), (uppercase letters designate the L stereoisomeric form and lower case the D stereoisomeric form of the amino acids; (MeL) corresponds to N-methyl leucine) (section 0066) which corresponds to the peptide of the elected species.
In relation to the salt as recited in claims 1 and 3, Francois teach that the peptides can be provided as a pharmaceutically acceptable salt such as hydrochloride (section 0342). Maione specifically teach that 16 salts were evaluated and the hydrochloride salt was identified as particularly advantageous (sections 0076-0077, examples 3-5 specifically page 9). Maione teach the hydrochloride salt form of the peptide (claims 3, 6 and 9).
In relation to claims 5-6, Sanderson teach a composition comprising the peptide and mentions buffers (sections 0099-0100).
In relation to claims 7-9 and 23-25, Sanderson teach conjugation of the peptide to antigens and epitopes (sections 0011 and 0041) and it is noted that Sanderson specifically uses the plural term ‘epitopes’ (section 0041) thus suggesting a plurality. Sanderson teach a role in modulation of the immune response (sections 0006, 0040 and 0042).
In relation to claims 20-22, Francois teach kits comprising the active agent that contain multiple fixed doses (section 0336). Sanderson teach dosage forms of the composition (sections 0101 and 0108) and teach administering (claim 25) thus one would have prepared for such purpose.

Response to Arguments - 103
Applicant's arguments and declaration filed 4/7/22 have been fully considered but they are not persuasive. 
Although applicants argue that the main purpose of the data is to show that salts perform differently and refer to the data including paragraph 5 of the first declaration, MPEP 716.02 states “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.”  Further, with respect to substitutions, MPEP 2143 I B states “a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution  would have been predictable”. The word ‘predictable’ is used which does not require substituted components to have statistically identical responses. In the instant case, the data (pages 25-26 of the specification) shows the peptide salts increase the levels of IL-6.
Table I (page 25) of the instant specification shows that the HCl salt of EP67 has lower IL-6 at the 0.1 and 1 ug/ml amounts as compared to EP67-OAc. Table II (pages 25-26; discussed in paragraph 5 of the first declaration) of the instant specification shows that the HCl salt of EP67 has lower IL-6 at 6 and 72 hours as compared to EP67-OAc. Thus, based on the evidence of record there is no reasonable basis to conclude a superiority or greater than expected result (see MPEP 716.02(a)) since the peptide encompassed by the claims is not superior in both assays under numerous conditions.
Further, the prior art recognizes that salts do not necessarily behave identically to each other. Maione teach that salts of peptide have been found to have excellent properties in stability and solubility and lack of impurities which are advantageous for therapeutic compositions specifically related to stability (abstract). Maione specifically teach that 16 salts were evaluated and the hydrochloride salt was identified as particularly advantageous (sections 0076-0077, examples 3-5 specifically page 9). Maione teach the hydrochloride salt form of a peptide (claims 3, 6 and 9). 
Although the declaration of 4/7/22 refers to a previous declaration, the previous declaration was addressed and the response to those arguments remain of record.
Although the declaration refers to assumptions in the art and asserts that salts may be somewhat interchangeable, such statement alone is subjective and does not establish unexpected results. Maione teach that salts of peptide have been found to have excellent properties in stability and solubility and lack of impurities which are advantageous for therapeutic compositions specifically related to stability (abstract). Maione specifically teach that 16 salts were evaluated and the hydrochloride salt was identified as particularly advantageous (sections 0076-0077, examples 3-5 specifically page 9). Maione teach the hydrochloride salt form of the peptide (claims 3, 6 and 9). Thus the art expressly teach stability advantages with the hydrochloride salt. 
Although the declaration states that the data is misunderstood, Table I (page 25) of the instant specification shows that the HCl salt of EP67 has lower IL-6 at the 0.1 and 1 ug/ml amounts as compared to EP67-OAc. Table II (pages 25-26; discussed in paragraph 5 of the first declaration) of the instant specification shows that the HCl salt of EP67 has lower IL-6 at 6 and 72 hours as compared to EP67-OAc. Thus, based on the evidence of record there is no reasonable basis to conclude a superiority or greater than expected result (see MPEP 716.02(a)) since the peptide encompassed by the claims is not superior in both assays under numerous conditions.
Although the declaration states that the data shows that salts performed differently, it is first noted that Table I and II both show that the various salt forms increase the amount of IL-6. MPEP 716.02 states “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” Thus the relevant question is not whether or not there are any differences the issue is whether or not the differences are really unexpected. The prior art recognizes that salts do not necessarily behave identically to each other. Maione teach that salts of peptide have been found to have excellent properties in stability and solubility and lack of impurities which are advantageous for therapeutic compositions specifically related to stability (abstract). Maione specifically teach that 16 salts were evaluated and the hydrochloride salt was identified as particularly advantageous (sections 0076-0077, examples 3-5 specifically page 9). Maione teach the hydrochloride salt form of a peptide (claims 3, 6 and 9). 
	Although the declaration states that the ability of a peptide to dissolve in water does not predict how well the peptide will bind to a receptor, the instant data relates to IL-6 amounts not to receptor binding.
	Although the declaration states that reliance on physical parameters is an oversimplification, the declaration (section 8B) goes on to state that such parameters can be factors determining biological activity so such parameters seem relevant. The data provided is at time points including 24 and 72 hours so stability would seem to be relevant.
	Although the declaration refers to conditions of an aqueous environment, the data provided is not merely related to the peptide in just water. The instant specification states that the peptide salts were incubated with mouse spleen cells (page 24 last paragraph of the instant specification). One would not recognize a mouse spleen cell as the equivalent of water.
	Although the declaration refers to calculations and asserts that ‘the HCl salt form was more potent at all time points’, such statement is not consistent with the actual data provided. Table I shows that the EP67 OAc salt had an IL-6 value of 188 pg/ml which is higher than the 176 pg/ml of the EP67 HCl salt (at 0.1 ug/ml). Table I shows that the EP67 OAc salt had an IL-6 value of 325 pg/ml which is higher than the 225 pg/ml of the EP67 HCl salt (at 1 ug/ml). Table II shows that the EP67 OAc salt had an IL-6 value of 188 pg/ml which is higher than the 47 pg/ml of the EP67 HCl salt (at 6 hours). Table II shows that the EP67 OAc salt had an IL-6 value of 229 pg/ml which is higher than the 200 pg/ml of the EP67 HCl salt (at 72 hours).
	Although applicants argue about picking and choosing data, MPEP 716.02(d) states that any unexpected results should be commensurate in scope with the claimed invention. In the instant case, the amino acids of the peptide of claim 1 can differ at 7 different positions and the amino acids in position A2 can differ in charge (Asp is negatively charged at pH = 7 while others are uncharged). There seems to be no specific data presented related to any peptide other than EP67. There is no indication that any unexpected results would occur over the entire claimed range. Further, the data shows that at several concentrations (0.1 and 1 ug/ml of Table I) and time points (6 and 72 hours of Table II) the OAc salt results in a larger amount of IL-6 as compared to the HCl salt.
	Although applicants argue that the data shows different biological properties, both Tables I and II relate to measuring levels of IL-6. The data shows that all 3 salts of EP67 increased the levels of IL-6. It is unclear what different biological property is being referenced. Further, MPEP 716.02(b) states that the burden is on the applicant to establish that the differences are of ‘practical significance’. The practical significance of showing a claimed peptide having inferior results is unclear and it the practical significance of showing fluctuations in the data is unclear.
Although applicants argue that the data is sufficient to rebut the reason for combining the references, Maione teach that salts of peptide have been found to have excellent properties in stability and solubility and lack of impurities which are advantageous for therapeutic compositions (abstract). Maione specifically teach that 16 salts were evaluated and the hydrochloride salt was identified as particularly advantageous (sections 0076-0077, examples 3-5 specifically page 9). Maione teach the hydrochloride salt form of the peptide (claims 3, 6 and 9).
	Although applicants argue that the data is sufficient to rebut the rejection of claim 1, MPEP 716.02(d) states that any unexpected results should be commensurate in scope with the claimed invention. In the instant case, the amino acids of the peptide of claim 1 can differ at 7 different positions and the amino acids in position A2 can differ in charge (Asp is negatively charged at pH = 7 while others are uncharged). There seems to be no specific data presented related to any peptide other than EP67. There is no indication that any unexpected results would occur over the entire claimed range.
In summary, the declaration under 37 CFR 1.132 filed 4/7/22 is insufficient to overcome the rejection of claims set forth above based upon the references as set forth above because: MPEP 716.02(b) recognizes that the burden is on the applicant to establish that the results are unexpected and significant. As discussed above, salts other than HCl have better properties under numerous conditions. Further, MPEP 716.02(d) states that any unexpected results should be commensurate in scope with the claimed invention. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658